Justice HOENS,
dissenting.
Much of the majority’s opinion in this appeal consists of a recitation about matters that are beyond dispute and with which I am most certainly in accord. I agree, therefore, with the majority’s expression of the great principles that support and surround the protections we afford to matters of free speech and a free press. Ante at 239, 37 A.3d at 451-52 (commenting on value of *258“free and robust press ... that does not engage in self-censorship from fear of ruinous lawsuits”). The majority is also correct in observing that there are occasions when “the free and unimpaired flow of information on matters of public concern necessarily leads to some erroneous reporting due to human error.” Id. at 239, 37 A.3d at 452.
For the most part, the majority’s explanation of the principles of law that have been developed to balance the reverence that we have for a free press, and the deep respect we have for the rights of the individuals about whom false and defamatory statements are published, so as to protect both of those often-competing interests is unremarkable. The majority’s discussion of the law of defamation, for example, generally echoes this Court’s recent recognition that “[t]he law of defamation is rooted in the notion that individuals should be free to enjoy their reputations unimpaired by false and defamatory attacks.” Salzano v. No. Jersey Media Group, Inc., 201 N.J. 500, 505, 993 A.2d 778 (2010), cert. denied, — U.S. -, 131 S.Ct. 1045, 178 L.Ed.2d 864 (2011). And the majority’s discussion relating to the law that governs defamation claims brought in the context of published newspaper articles, see ante at 248-49, 37 A.3d at 457-58, does not merit refutation.
I dissent, however, because in its analysis of the law and the facts that are evident from the record before this Court in this matter, the majority has made three fundamental errors. In short, it is because the majority has misperceived the relevance of including a falsehood in a front page teaser, has failed to weigh the factual assertions in accordance with the applicable summary judgment standards, and has effectively created a new standard for protection of journalistic practices that the majority itself denounces, that I respectfully dissent.
I.
I dissent first because the majority has failed to appreciate the role played by a front page teaser, and has therefore misperceived *259the analytical implications of a teaser both factually and as a matter of law. Commenting that the teaser did not identify plaintiffs by name, see ante at 255-56, 37 A.3d at 461-62, the majority has attempted to negate the significance of being defamed in a large-print, front page headline, and in the process has avoided having to grapple with the implications of a defamatory statement divorced from an accurate article that might otherwise be read and considered as part of a unified whole. Those analytical shortcomings led the majority to erroneous conclusions of fact and law.
When considering allegedly defamatory writings, we ordinarily have directed that the whole article or the entirety of the text should be considered. See, e.g., Romaine v. Kallinger, 109 N.J. 282, 293, 537 A.2d 284 (1988) (basing conclusions about defamation on import of entire chapter from which allegedly offensive passage was taken). Nonetheless, we have commented on the impact that a misleading headline has on the “full, fair and accurate” analysis in a defamation case because of its capacity to create a focus for the article that may be misleading. See Costello v. Ocean Cnty. Observer, 136 N.J. 594, 610-11, 643 A.2d 1012 (1994) (noting that article failed to meet “full, fair, and accurate” standard in part because headline improperly focused on plaintiff).
Even though headlines surely have the capacity to create a greater impact on the reader, we have not regarded that defamatory impact as if the headline were entirely separate from the accompanying article. Rather, our courts have cautioned that a news account should be considered as a whole, requiring that the headline and article be examined together. See Molin v. The Trentonian, 297 N.J.Super. 153, 157, 687 A.2d 1022 (App.Div.) (noting that majority of jurisdictions support rule that headlines “be construed in conjunction with their accompanying articles”), certif. denied, 152 N.J. 190, 704 A.2d 20 (1997), cert. denied, 525 U.S. 904, 119 S.Ct. 239, 142 L.Ed.2d 196 (1998).
As a result, if the only objectionable implication flows from the few words chosen for large print headlines, a complaint sounding *260in defamation or false light may fall short. Id. at 157-59, 687 A.2d 1022 (surveying standards adopted in other jurisdictions and considering headline and article in context). That is, if there is an inaccuracy created by the headline, but the falsehood is immediately corrected in the opening sentence of the article itself, the news report, when evaluated as a whole, may be entitled to be protected. See McGhee v. Newspaper Holdings, Inc., 115 P.3d 896, 898-99 (Okla.Civ.App.2005) (holding that article was accurate and complete because first line of article corrected any inaccuracy in headline); see also Salzano, supra, 201 N.J. at 537-38, 993 A.2d 778 (Hoens, J., concurring in part and dissenting in part) (discussing cases fixing standards for evaluation of defamatory headline attached to accurate news article).
The same result, however, does not necessarily hold true for a teaser headline. Because a teaser, by definition, is a free-standing, front page headline that is separated from the body of the article, any belief that an inaccuracy will be corrected by the attached, fully accurate, report contained in the article itself is absent. Moreover, as this record demonstrates, it is customary to present teasers in larger-than-normal or bolder-than-otherwise typeface. That visual placement and presentation compounds the risk that an inaccuracy will not be remedied because the reader may not search out and read the accurate text to learn the truth.
More to the point, because the conceded purpose of a teaser is to attract attention and, in particular, to entice a non-subscriber to purchase the publication when he or she otherwise would not, the teaser presents the significant risk that an overzealous headline writer might select a word with those purposes in mind, notwithstanding the falsity or inaccuracy of the words chosen. Further compounding the problem that teasers present, as the record in this dispute demonstrates, when the particular edition of the newspaper is also slated to be a promotional edition, with a wider circulation than normal, the risk of injury to an individual’s reputation is heightened. In those circumstances, in which the inaccuracy or falsehood appears in a teaser disembodied from an *261otherwise accurate article, it seems to me that, at a minimum, this Court should be hesitant to base its evaluation on the theory that the teaser and the article can simply be read as a unified whole.
II.
Second, I dissent because the majority, by focusing on the heavy burden that plaintiffs must carry to prove actual malice, has failed to account for the ordinary standards that apply to motions for summary judgment. In the process, the majority has not only overlooked, but has magnified, the error made by the trial and appellate courts in weighing the factual assertions and applying the law to those assertions.
There is no doubt that, whether sounding in defamation or false light, see Prosser & Keeton on the Law of Torts § 117 at 864 (5th ed. 1984) (explaining distinctions between defamation and false light causes of action), plaintiffs’ claims must be proven by a demonstration of actual malice, see Time, Inc. v. Hill, 385 U.S. 374, 387, 87 S.Ct. 534, 541-42, 17 L.Ed.2d 456, 466-67 (1967) (“[fjactual error, content defamatory of official reputation, or both, are insufficient for an award of damages for false statements unless actual malice—knowledge that the statements are false or in reckless disregard of the truth—is alleged and proved”); Hornberger v. Am. Broad. Cos., 351 N.J.Super. 577, 598, 799 A.2d 566 (App.Div.2002) (“actual malice standard applies to the false light claim to avoid violation of the First Amendment’s protection of freedom of expression”) (citing Hustler Magazine v. Falwell, 485 U.S. 46, 56, 108 S.Ct. 876, 883, 99 L.Ed.2d 41, 53 (1988)), and through proofs that are both clear and convincing, see Costello, supra, 136 N.J. at 614, 643 A.2d 1012 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254-55, 106 S.Ct. 2505, 2513, 91 L.Ed.2d 202, 215-16 (1986)).
As this Court has held, although courts construe the evidence in the light most favorable to the non-moving party in a summary judgment motion, the “clear and convincing” standard applicable to defamation claims adds an additional weight to any plaintiffs *262usual “preponderance of the evidence” burden. Id. at 615, 643 A.2d 1012. It does not, however, obliterate the ordinary manner of weighing motions for summary judgment entirely. Instead, it calls for an analysis of the facts in the record, together with the inferences most favorable to the non-moving party, which then are tested against the clear and convincing standard.
We have described actual malice as a “subjective standard,” ibid, (citing St. Amant v. Thompson, 390 U.S. 727, 731, 88 S.Ct. 1323, 1325, 20 L.Ed.2d 262, 267 (1968)), and we have equated it with proof that the actor “entertained serious doubts about the truth of the statement or that defendant had a subjective awareness of the story’s probable falsity,” ibid, (citing Schiavone Constr. Co. v. Time, Inc., 847 F.2d 1069, 1089 (3d Cir.1988)). Actual malice, therefore, may be proven through the interplay of knowledge and recklessness, but the latter is tested against a standard that requires plaintiffs to demonstrate that the statement was made with a “high degree of awareness of [its] probable falsity.” Garrison v. Louisiana, 379 U.S. 64, 74, 85 S.Ct. 209, 216, 13 L.Ed.2d 125, 133 (1964).
Contrary to the majority’s approach, we have been “wary of disposing of cases involving actual malice through summary judgment” both because of the difficulty facing plaintiffs charged with demonstrating actual malice, and because of the inherent difficulty of proving that defendant acted with the requisite state of mind. Costello, supra, 136 N.J. at 615, 643 A.2d 1012 (citing Maressa v. N.J. Monthly, 89 N.J. 176, 197 n. 10, 445 A.2d 376, cert. denied, 459 U.S. 907, 103 S.Ct. 211, 74 L.Ed.2d 169 (1982)). As we have held in the defamation context, “[i]f the recklessness approaches the level of publishing a knowing, calculated falsehood, the decision whether the defendant acted with reckless disregard for the truth should be submitted to the jury.” Maressa, supra, 89 N.J. at 200, 445 A.2d 376.
Notwithstanding this admonition that the clear and convincing standard of proof be tempered by a recognition at the summary judgment stage of the inherent difficulties of proving actual mal*263ice, the majority’s approach reveals two analytical errors. First, in its review and recitation of the facts, the majority has implicitly accepted as true all of the facts and inferences most favorable to the moving party, rather than affording the non-moving parties the benefit of the inferences favorable to them as is ordinarily the case.
Second, the majority compounds that remarkable error in analysis by overlooking the many pronouncements from this Court and the United States Supreme Court that would demand an entirely different method of weighing the adequacy of plaintiffs’ evidence relating to actual malice. Because we have recognized that, in the defamation context, direct evidence generally will not be available to plaintiffs, we have embraced an understanding of the actual malice test that would permit reliance on a variety of proofs. See Costello, supra, 136 N.J. at 615, 643 A.2d 1012. Those include the existence, of “obvious reasons to doubt the veracity of the ... accuracy of [the] reports,” ibid, (quoting St. Amant, supra, 390 U.S. at 732, 88 S.Ct. at 1326, 20 L.Ed.2d at 268), “internal inconsistencies or apparently reliable information that contradicted the story’s libelous assertions,” ibid, (citing Curtis Publ’g Co. v. Butts, 388 U.S. 130, 161 n. 23, 87 S.Ct. 1975, 1995 n. 23, 18 L.Ed.2d 1094, 1115 n. 23 (1967)), and “a failure to pursue the most obvious available sources for corroboration,” ibid.
Likewise, in the context of a traditional defamation claim, we have commented that the “bald assertion by the publisher that he believes in the truth of the statement may not be sufficient.” Dairy Stores, Inc. v. Sentinel Publ’g Co., 104 N.J. 125, 150, 516 A.2d 220 (1986). Indeed, we have been careful to caution that in spite of the “publisher’s denial that it had serious doubts about the truthfulness of the statement, other facts might support an inference that the publisher harbored such doubts.” Ibid. Therefore, neither the court when faced with a motion for summary judgment nor the jury at trial is required to believe a defendant’s statement professing innocence. Instead, the court, or the jury, must determine from all of the facts and circumstances whether the publica*264tion was reckless. Ibid, (citing St. Amant, supra, 390 U.S. at 732, 88 S.Ct. at 1326, 20 L.Ed.2d at 267).
Fairly recited in accordance with these precedents and in light of the inferences to which plaintiffs are entitled, it should be clear that the majority, and the appellate panel, have erred. There is no doubt that the use of the word “arrested” in the teaser headline was false and defamatory. That word choice was made in the context of an original article that included both an accurate headline and two references in its body that made it clear that plaintiffs had been sued in a civil proceeding. It was a choice Milo made even though he conceded that he knew the difference between a civil and a criminal proceeding and knew the difference between being accused, being charged, and being arrested. Armed with that knowledge, he made several choices that formed the basis for plaintiffs’ complaint.
Having read the accurate article only a day earlier, he chose the inaccurate word “arrested” to describe what had happened to plaintiffs. He chose that word when putting together a teaser headline slated to be placed on the front page and in large headline format. He decided to substitute the false word arrested for the accurate ones in the context of a promotional edition of the newspaper that he knew would have a circulation reaching well beyond the newspaper’s regular readership. Moreover, in preparing the article so that it would fit into the allotted space, he made no effort to ensure that it was accurate, instead opting to merely cut off the original article’s last three paragraphs. In making that choice, he deleted the part of the article that had reiterated that the SEC complaint was a civil proceeding.
Plaintiffs relied on additional evidence relevant to malice as well. As they pointed out, the newspaper’s publisher not only considered the matter to be sufficiently serious that Milo was disciplined, but she testified about the standard to which he should have adhered. According to the publisher, Milo should have “[djouble-, triple-cheek[ed]” the accuracy of his choice of words and could have consulted with counsel before substituting the *265word he chose. Moreover, Milo himself conceded under oath that he might have had a doubt about the accuracy of the teaser. Although it is true that he changed the answer to the question about his thinking during the second half of his deposition following a luncheon with his attorney and presented a different recollection in the certification he filed in support of the motion for summary judgment, in the context of this dispute, those facts raised credibility questions that the jury, rather than the court, should have resolved. On balance, there was enough evidence from which a jury could have concluded, using the clear and convincing standard, that Milo acted with reckless disregard for the truth or falsity of the headline. That evidence was sufficient to withstand summary judgment.
Faced with these facts, the majority offers little more in support of its conclusion than a series of excuses. Milo was harried, he was busy, he was under pressure of a deadline, he had many responsibilities, the list goes on. Adding to those excuses an explanation that amounts to a finding on credibility, the majority places great weight on Milo’s ever-better version of what he knew or thought when he wrote the inaccurate teaser, essentially concluding that his post-luncheon clarification about what he meant when he conceded that he was aware that the teaser was possibly false, represented the truth.
In spite of the clear pronouncements from this Court and the United States Supreme Court about the way in which evidence of actual malice must be evaluated, the majority, sounding more like apologists for editing and writing that even they denounce as shoddy, sloppy, and careless, ante at 240, 254-55, 255, 37 A.3d at 452, 461, 461, nonetheless are content to conclude that the evidence falls so far short of the proofs needed to meet the actual malice standard that plaintiffs should be deprived of their day in court. In and of itself that is a remarkable approach that is inappropriate in the context of a defamation claim; applied to the facts and accorded the inferences that our longstanding jurisprudence would demand, it calls forth this dissent.
*266To be sure, the standard imposed by the interrelationship between the actual malice and clear and convincing standards is one that places a significant burden on plaintiffs, but courts must take care to afford plaintiffs all reasonable inferences that flow from the evidence they can muster lest meritorious matters be prevented from reaching the jury. More to the point, in light of that heavy burden, courts should be wary of fixing the bar so high that it becomes an impossible burden. In weighing and evaluating that evidence, this Court should be careful not to confuse its view of whether the evidence is indeed clear and convincing with an analysis of whether plaintiffs have offered sufficient evidence of actual malice that, if believed by a jury, would meet that high standard.
This record amply illustrates the difference. The trial court, the appellate panel, and now a majority of this Court, found the evidence offered by defendant that Milo was “busy” and “under time pressure” to be significant and found that his increasingly strong articulations of his belief that his teaser was not inaccurate to be persuasive. But a jury might conclude that “I was busy” was merely an excuse for a reckless choice. A jury might find that Milo’s original concessions while being deposed that it was a “mistake” to use the word arrested, that he could not recall whether he believed that it was true, and that he might have had doubts about the accuracy of the headline were candid and unrehearsed, and therefore were the truth, while his post-luncheon change of heart on that subject is merely self-serving or lacking in credibility. Those, however, are decisions for the jury to make and to the extent that the trial court, the appellate panel, or even this Court, weighed them in favor of defendants, they failed to afford plaintiffs the benefit of the inferences to which they were entitled in the context of a summary judgment motion.
III.
I dissent for a third and final reason as well. In its broad and forgiving embrace of journalistic practices it candidly denounces *267as being sloppy, ante at 240, 37 A.3d at 452, shoddy, id. at 255, 37 A.3d at 461, “undoubtedly careless” id. at 254, 37 A.3d at 461, and “needlessly doting] harm to a person’s reputation,” id. at 257, 37 A.3d at 462, the majority treads perilously close to creating a new standard.
In relevant part, the record reflects that Milo explained the busy and hectic nature of his job, focusing in particular on the days leading up to the printing deadline. He asserted that he could not remember why he used the word “arrested” in the front-page teaser but offered his opinion in a certification, given in support for his employer’s summary judgment motion, that “[t]here is no real difference in the news value” as between that word and the word “accused” that had been used in the original article’s headline. In the same certification, he asserted that when he “wrote the headline [he] harbored no doubts that what [he] had written was true and correct.”
In reviewing the evidence in the record, the majority creates a rather strange approach to defamation, essentially concluding that if in the midst of a deposition, and following consultation with a lawyer, one simply denies having any idea that the writing was false, or offers an opinion that the false word had equivalent journalistic weight to the truth, any defamation claim can be defeated. The majority ignores the likelihood that Milo’s initial concession was true and Ms subsequent, entirely different assertion was false, deeming the matter of Milo’s credibility to be too thin to merit consideration by a jury.
And yet, there are clear indicia that Milo’s subsequent statements were not true. First, with each iteration, Milo became more certain that he had no idea that there wTas a difference between being accused or charged in a civil complaint and being arrested. Second, in his final version of his recollection, found in his certification, he utilized language drawn from judicial opinions on defamation. He referred to “harboring no doubt,” a curious *268and stilted phrasing indeed, and one that can only have come from an attorney familiar with the language of our case law. Third, Milo had every incentive in the world to change his story from his candid concession that it was possible that he had a doubt about the veracity to some other version of the truth; not only his job, but the fortunes of his newspaper’s owners were on the line.
Although the majority’s opinion includes broadsides that should make defendant cringe, see ante at 240, 254-55, 255, 257, 37 A.3d at 452, 461, 461, 462-63, and even quotes this Court’s previous admonitions that “shoddy and careless reporting that leads to the dissemination of false or misleading information is detrimental to the enlightenment of a free society,” id. at 257, 37 A.3d at 462 (quoting Costello, supra, 136 N.J. at 620, 643 A.2d 1012), simply using those words is no substitute for faithfully applying the law that has long governed the press when it prints falsehoods that defame people.
In rejecting the arguments that plaintiffs’ evidence suffices to withstand summary judgment, today’s majority opinion creates a new approach, one that will completely shield a newspaper if the author or editor responsible for publishing the defamatory falsehood simply has the presence of mind to say what amounts to magic words. Any author who says he was busy, or pressured, or overworked and trying to meet a weekly deadline, and any witness well-coached enough to parrot the catchphrase of “harboring no doubt” will find a safe harbor regardless of the falsehoods that have been published. In concluding that plaintiffs are not entitled to present their proofs to a jury, the Court today moves the already considerable bar that a defamed plaintiff must overcome ever higher, with the likely consequence that sloppy and unprofessional journalistic practices will become the norm.
Because the majority’s analysis of the law and recitation of the facts are flawed, and because it can only serve to embolden the very kind of sloppy, careless journalistic practice that led to the *269publication of this plainly defamatory statement on the newspaper’s front page, I dissent.
For affirmance—Chief Justice RABNER and Justices LONG, ALBIN and PATTERSON and Judge WEFING (temporarily assigned)—5.
For reversal—Justices LaVECCHIA and HOENS—2.